DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Hayden on May 24, 2022.
The application has been amended as follows:
CLAIMS
Claim 15. 	A mooring system for a net pen, the system comprising: 
a buoyant outer ring connected to an anchor point by at least one mooring line; 
a submerged ring suspended from the buoyant outer ring; 
an islet ring contained within the buoyant outer ring; and
at least one net pen connected to the buoyant outer ring and the islet ring using a plurality of bridle lines,
wherein each of the bridle lines has a first end connected to the at least one net pen and a second end connected to the buoyant outer ring or the islet ring.

Claim 25. 	A mooring method for a net pen, the method comprising: 
connecting a buoyant outer ring to an anchor point using at least one mooring line; 
suspending a submerged ring from the buoyant outer ring; 
containing an islet ring within the buoyant outer ring; and 
connecting at least one net pen to the buoyant outer ring and the islet ring using a plurality of bridle lines, wherein each of the bridle lines has a first end connected to the at least one net pen and a second end connected to the buoyant outer ring or the islet ring.

Claim 35. 	(Canceled)

Claim 36. 	(Canceled)

	
Allowable Subject Matter
Claims 15-18, 20-28, and 30-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or make obvious the combined limitations of Applicant’s claimed invention.  Specifically, Bourgeois (US 5,172,649 A) discloses a mooring system for a net pen (abstract), the system comprising: a buoyant outer ring (1) connected to an anchor point by at least one mooring line (16); an islet ring contained within the buoyant outer ring (2); and at least one net pen (9) connected to the buoyant outer ring and the islet ring using a plurality of bridle lines (11).
Furthermore, Pequegnat (US 4,084,543 A1) teaches a submerged ring suspended from the buoyant outer ring (44).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, wherein each of the bridle lines has a first end connected to the at least one net pen and a second end connected to the buoyant outer ring or the islet ring
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647